ON MOTION FOR REHEARING
On December 31, 1930, we handed down an opinion in this case in which we reversed the judgment and remanded the cause to the district court with directions to set aside the judgment and to allow appellees to proceed further upon the bond as they might be advised. In due time a motion for rehearing was filed and was finally argued and submitted to the court. We have carefully examined this motion and briefs of counsel and find nothing in the same, nor in the oral argument, submitted in support of said motion, to change our views in any way upon the questions involved in this case.
There is a request in the motion for rehearing which is as follows:
"In the event that the court finds itself unable to agree with the argument of this brief, and sustains the contention of the appellant, we request that final judgment dismissing the complaint, be entered in this court, to the end that we may be in a position *Page 637 
to procure the same to be speedily reviewed by the Supreme Court of the United States."
We have considered this request with due regard to the rights of the parties litigant in this cause, and we are anxious to facilitate in any way we can lawfully do so a review of the questions involved in this case by the Supreme Court of the United States; these questions being important, and the opinion of that court being of great value to litigants. We have, therefore, concluded to grant the request of appellees in this case to modify the judgment of this court in the particular mentioned; the appellant objecting to the modification of said judgment.
It is therefore now the order of this court that the motion for a rehearing in this case be and the same is hereby denied, but on the motion and request of appellees there will be entered in this court a judgment dismissing the cause finally at the costs of appellees, and it is so ordered.
BICKLEY, C.J., and SADLER, and HUDSPETH, JJ., concur.
WATSON, J., did not participate.